LAND, J.
Mrs. H. R. Jones was interdicted by judgment of the district court, from which she took a suspensive appeal to the Supreme Court. An appeal was also taken by her from the judgment homologating the account of the curator pro tern.
The death of the appellant pending the argument of the case in this court has been suggested, and a motion filed to dismiss the appeal. The motion must prevail. See In re Lambert, 115 La. 469, 39 South. 447.
The suit having abated, no judgment can *107be rendered therein, and each party' must pay his own costs.
It is therefore ordered that the appeals herein taken be dismissed.